Motion by the appellant husband to stay an order of the Family Court, Queens County, made December 9, 1966, pending appeal therefrom denied. Examination of a transcript of the stenographic minutes of the hearing held on said date and examination of a transcript of the court’s docket as furnished by the Clerk disclose that in fact no order of disposition was made by the court on December 9, 1966. It appears that the husband had made a motion to modify an existing support order. The order which was made on December 9, 1966 — and from which the husband seeks to appeal — merely refers that motion to another part of the Family Court for disposition at a later date and, in effect, by specifically continuing the existing order, refused to stay its operation pending the disposition of the motion; the merits of the motion, however, were not considered. Hence the order of December 9, 1966 is not an order of disposition from which an appeal will lie and, under the circumstances, the present motion in this court for a stay must be denied. Beldock, P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.